Bboyles, J.
1. The excerpt from the charge complained of, when read in connection with the entire instructions of the court, was not erroneous. The court very fully and correctly charged the law of agency, as applicable to the facts of the case.
2. There were two acute issues of fact before the jury: (1) Did the agent who sold and delivered the.property to the defendant have authority from both owners to sell it, or did he have authority merely to find a purchaser for it? (2) If the agent did not have authority to sell the property, was his act in selling it afterwards ratified by both of the owners thereof? The court fairly and fully charged the law applicable to these issues of fact. The jury, by their verdict in favor of the defendant, evidently found, either that the 'agent had authority from both of the owners of the property to sell it, or that, after the agent had sold it, his act had been ratified by both of them; and, there being some evidence to support the verdict, the court did not err in overruling the motion for a new tidal. Judgment affirmed.